DATED DECEMBER 3, 2007 FILED PURSUANT TO RULE 433 REGISTRATION NO. 333-124310 CATERPILLAR FINANCIAL SERVICES CORPORATION MEDIUM-TERM NOTES, SERIES F, 4.85% NOTES DUE 2012 SUBJECT FINAL PRICING DETAILS Issuer: Caterpillar Financial Services Corporation Title of Securities: Medium-Term Notes, Series F, 4.85%Notes Due 2012 Ratings: A2/A Format: SEC Registered-Registration Statement Number 333-124310 Trade Date: December 3, 2007 Settlement Date (Original Issue date): December 7, 2007 Maturity Date: December 7, 2012 Principal Amount: $500,000,000 Price to Public (Issue Price): 99.947% All-in-price: 99.597% Pricing Benchmark: UST 3.375% Notes due November 2012 UST Spot (Yield): 3.312% Spread to Benchmark: + 155 basis points Yield to Maturity: 4.862% Net Proceeds to Issuer: $497,985,000 Coupon: 4.850% Interest Payment Dates: Interest will be paid semi-annually on the 7th of each June and December of each year, commencing June 7, 2008 and ending on the Maturity Date Day Count Convention: 30/360 Denominations: Minimum denominations of $1000 with increments of $1000 thereafter Joint Lead Manager & Bookrunner Barclays Capital Inc. (35%) J.P. Morgan Securities Inc. (35%) Co-Managers Banc of America Securities LLC (15%) Citigroup Global Markets Inc. (15%) CUSIP: 14912L3N9 The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.Alternatively, the issuer, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling Barclays Capital at 888-227-2775, ext 2663 or by calling JP Morgan collect at 212-834-4533.
